OMB APPROVAL OMB Number: 3235-0570 Expires: January 31, 2014 Estimated average burden hours per response: 20.6 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES InvestmentCompany Actfile number: 811-22320 Russell Exchange Traded Funds Trust (Exact name of registrant as specified in charter) 1301 2nd Avenue 18 th Floor, Seattle Washington 98101 (Address of principal executive offices) (Zip code) Mary Beth Rhoden, Secretary and Chief Legal Officer Russell Exchange Traded Funds Trust 1301 2 nd Avenue 18 th Floor Seattle, Washington 98101 206-505-4846 (Name and address of agent for service) Registrant's telephone number, including area code: 206-505-7877 Date of fiscal year end: March 31 Date of reporting period: April 1, 2013 – September 30, 2013 Item 1. Reports to Stockholders FUND Russell Equity ETF Russell Exchange Traded Funds Trust Russell Exchange Traded Funds Trust is a series investment company with a single investment portfolio referred to as a Fund. Russell Exchange Traded Funds Trust Russell OneFund ETFs TM Semi-annual Report September 30, 2013 (Unaudited) Table of Contents Page Shareholder Expense Example 3 Schedule of Investments 4 Statement of Assets and Liabilities 6 Statement of Operations 7 Statements of Changes in Net Assets 8 Financial Highlights 10 Notes to Financial Statements 12 Frequency Distribution of Discounts and Premiums 16 Shareholder Requests for Additional Information 17 Basis for Approval of Investment Advisory Contracts 18 Disclosure of Information about Fund Trustees and Officers 22 Adviser and Service Providers 26 Russell Exchange Traded Funds Trust. Copyright © Russell Investments 2013. All rights reserved. Russell Investments is a Washington, USA corporation, which operates through subsidiaries worldwide and is a subsidiary of The Northwestern Mutual Life Insurance Company. Fund objectives, risks, charges and expenses should be carefully considered before investing. A prospectus containing this and other important information must precede or accompany this material. Please read the prospectus carefully before investing. Securities distributed through ALPS Distributors, Inc., member FINRA, not affiliated with Russell Investments. Performance quoted represents past performance and does not guarantee future results. The investment return and principal value of an investment will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Current performance may be lower or higher than the performance data quoted. Current to the most recent month-end data may be obtained by visiting www.russelletfs.com/products Russell Exchange Traded Funds Trust Russell Equity ETF Shareholder Expense Example — September 30, 2013 Unaudited Fund Expenses Please note that the expenses shown in the table are meant The following disclosure provides important information to highlight your ongoing costs only and do not reflect any regarding the Fund’s Expense Example (“Example”). transactional costs. Therefore, the information under the heading “Hypothetical Performance (5% return before expenses)” is Example useful in comparing ongoing costs only, and will not help you As a shareholder of the Fund, you incur two types of costs: (1) determine the relative total costs of owning different funds. In transaction costs, including brokerage commissions on purchases addition, if these transactional costs were included, your costs and sales of your Fund shares and (2) ongoing costs, including would have been higher. management fees and other Fund expenses. The Example is Hypothetical intended to help you understand your ongoing costs (in dollars) of Performance (5% investing in the Fund and to compare these costs with the ongoing Actual return before costs of investing in other funds. The Example is based on an Beginning Account Value Performance expenses) investment of $1,000 invested at the beginning of the period and April 1, 2013 $ 1,000.00 $ 1,000.00 held for the entire period indicated, which for this Fund is from Ending Account Value April 1, 2013 to September 30, 2013. September 30, 2013 $ 1,080.20 $ 1,023.50 Expenses Paid During Period* $ 1.56 $ 1.52 Actual Expenses * Expenses are equal to the Fund's annualized expense ratio of 0.30% The information in the table under the heading “Actual (representing the six month period annualized), multiplied by the average Performance” provides information about actual account values account value over the period, multiplied by 183/365 (to reflect the one-half and actual expenses. You may use the information in this column, year period). May reflect amounts waived and/or reimbursed. Without any together with the amount you invested, to estimate the expenses waivers and/or reimbursements, expenses would have been higher. that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first column in the row entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The information in the table under the heading “Hypothetical Performance (5% return before expenses)” provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of other funds. Shareholder Expense Example 3 Russell Exchange Traded Funds Trust Russell Equity ETF Schedule of Investments  September 30, 2013 (Unaudited) Amounts in thousands (except share amounts) Fair Value Shares $ Investments in Other ETFs - 99.6% Consumer Discretionary Select Sector SPDR Fund Consumer Staples Select Sector SPDR Fund Energy Select Sector SPDR Fund Financial Select Sector SPDR Fund Health Care Select Sector SPDR Fund Industrial Select Sector SPDR Fund iShares Global Infrastructure ETF iShares Micro-Cap ETF 84 iShares MSCI Canada ETF iShares MSCI EAFE ETF iShares MSCI EAFE Small-Cap ETF iShares Russell 1000 Growth ETF iShares Russell 2000 ETF 80 iShares Russell Mid-Cap ETF Technology Select Sector SPDR Fund Vanguard FTSE All-World ex-US ETF Vanguard FTSE Developed Markets ETF Vanguard FTSE Europe ETF Vanguard FTSE Pacific ETF Total Investments in Other ETFs (identified cost $8,185) Short-Term Investments - 0.4% Russell U.S. Cash Management Fund 33 Total Short-Term Investments (identified cost $33) 33 Total Investments 100.0% (identified cost $8,218) Other Assets and Liabilities, Net - (0.0%) (2 ) Net Assets - 100.0% (8) Unrounded units. See accompanying notes which are an integral part of the financial statements. 4 Schedule of Investments Russell Exchange Traded Funds Trust Russell Equity ETF Schedule of Investments, continued  September 30, 2013 (Unaudited) Presentation of Portfolio Holdings Amounts in thousands Fair Value % of Net Portfolio Summary Level 1 Level 2 Level 3 Total Assets Investments in Other ETFs $ $  $  $ Short-Term Investments  33  33 Total Investments 33  Other Assets and Liabilities, Net () * *Less than .05% of net assets. For a description of the Levels see note 2 in the Notes to Financial Statements. There were no significant transfers in and out of levels 1, 2, and 3 during the period ended September 30, 2013. See accompanying notes which are an integral part of the financial statements. Schedule of Investments 5 Russell Exchange Traded Funds Trust Russell Equity ETF Statement of Assets and Liabilities — September 30, 2013 (Unaudited) Amounts in thousands Assets Investments, at identified cost $ 8,218 Investments, at fair value* 8,323 Total assets 8,323 Liabilities Payables: Accrued fees to affiliates 2 Total liabilities 2 Net Assets $ 8,321 Net Assets Consist of: Undistributed (overdistributed) net investment income $ 3 Accumulated net realized gain (loss) 1,139 Unrealized appreciation (depreciation) on investments 105 Additional paid-in capital 7,074 Net Assets $ 8,321 Net Asset Value, offering and redemption price per share: Net asset value per share: (#) $ 33.28 Net assets $ 8,319,150 Shares outstanding ($.001 par value) 250,000 *Investments in Affiliates, Russell U.S. Cash Management Fund $ 33 (#) Net asset value per share equals net assets divided by shares outstanding. See accompanying notes which are an integral part of the financial statements. 6 Statement of Assets and Liabilities Russell Exchange Traded Funds Trust Russell Equity ETF Statement of Operations  For the Period Ended September 30, 2013 (Unaudited) Amounts in thousands Investment Income Income distribution from Underlying ETFs $ 92 Expenses Management fees 15 Expenses before reductions 15 Expense reductions (2 ) Net expenses 13 Net investment income (loss) 79 Net Realized and Unrealized Gain (Loss) Net realized gain (loss) on: Investments (8 ) In-kind redemptions Net realized gain (loss) Net change in unrealized appreciation (depreciation) on investments ) Net realized and unrealized gain (loss) Net Increase (Decrease) in Net Assets from Operations $ See accompanying notes which are an integral part of the financial statements. Statement of Operations 7 Russell Exchange Traded Funds Trust Russell Equity ETF Statements of Changes in Net Assets Period Ended September 30, 2013 Fiscal Year Ended Amounts in thousands (Unaudited) March 31, 2013 Increase (Decrease) in Net Assets Operations Net investment income (loss) $ 79 $ 97 Net realized gain (loss) 1,218 (6) Net change in unrealized appreciation (depreciation) (438) 422 Net increase (decrease) in net assets from operations 859 513 Distributions From net investment income (76) (98) Net decrease in net assets from distributions (76) (98) Share Transactions* Net increase (decrease) in net assets from share transactions (1,796) 3,211 Total Net Increase (Decrease) in Net Assets (1,013) 3,626 Net Assets Beginning of period 9,334 5,708 End of period $ 8,321 $ 9,334 Undistributed (overdistributed) net investment income included in net assets $ 3 $ — *Share transaction amounts (in thousands) for the periods ended September 30, 2013 and March 31, 2013 were as follows: Period Ended September 30, 2013 (Unaudited) Fiscal Year Ended March 31,2013 Shares Dollars Shares Dollars Proceeds from shares sold 200 $ 6,662 200 $ 5,993 Payments for shares redeemed (250) (8,458) (100) (2,782) Total increase (decrease) (50) $ (1,796) 100 $ 3,211 See accompanying notes which are an integral part of the financial statements. 8 Statements of Changes in Net Assets (This page intentionally left blank) Russell Exchange Traded Funds Trust Russell Equity ETF Financial Highlights — For the Periods Ended For a Share Outstanding Throughout Each Period. $ Net Asset Value, Net Net Realized Total from Distributions $ Beginning of Investment and Unrealized Investment from Net Return of Period Income (Loss) (b) Gain (Loss) Operations Investment Income Capital September 30, 2013(1) 31.11 .30(a)(d) 2.17 2.47 (.30) — March 31, 2013 28.54 .54(a)(d) 2.76 3.30 (.73) — March 31, 2012(2) 25.45 .03(a)(d) 3.10 3.13 (.04) — December 31, 2011 27.80 .36(a)(d) (2.13) (1.77) (.53) (.05) December 31, 2010(3) 25.00 .35(a)(d) 2.81 3.16 (.36) — (1) For the period ended September 30, 2013 (Unaudited). (2) For the period January 1, 2012 to March 31, 2012. (3) For the period May 11, 2010 (commencement of operations) to December 31, 2010. (a) Average daily shares outstanding were used for this calculation. (b) Recognition of net investment income by the Fund is affected by the timing of the declaration of dividends by the Underlying Funds in which the Fund invests. (c) Periods less than one year are not annualized. (d) May reflect amounts waived and/or reimbursed by Russell Investment Management Company (“RIMCo”). (e) The ratios for periods less than one year are annualized. (f) The calculation includes only those expenses charged directly to the Fund and does not include expenses charged to the Underlying Funds in which the Fund invests. (g) Portfolio turnover rate excludes securities received or delivered from in-kind creation or redemption units. (h) Less than 0.5%. See accompanying notes which are an integral part of the financial statements. 10 Financial Highlights % % % Ratio of Net $ $ Ratio of Expenses Ratio of Expenses Investment Income Net Asset Value, % Net Assets, to Average to Average to Average % $ End of Total End of Period Net Assets, Net Assets, Net Assets Portfolio Total Distributions Period Return (c) (000) Gross (e)(f) Net (e)(f) (b)(e) Turnover Rate
